DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicants' arguments filed May 19, 2022 have been fully considered but they are not persuasive. 
The §112(4) rejection of claim 4 is maintained.  Claim 1 already recites that the control unit is configured to carry out the foreign object detection assessment before it enters into the power transfer phase. 
The Applicants’ argument is that ‘Tanabe does not teach or describe how the predetermined value B is determined” and that it does not anticipate the claim language (Remarks, pages 10-11).  Tanabe (par 211-212) defines B as being the necessary threshold to differentiate between the presence/absence of a foreign object.  This clearly makes it related to “amount of power expected from the primary coil when no foreign object is present”.  Since B is stored in the receiver before the system is used, and is not created using real-time data, it is interpreted as being “an experimentally measured amount of power [that is] expected” during use.  Lastly, Tanabe compares the efficiency to B during step S512.  The Tanabe “initial setting” is all steps of figure 5, except for the actual transmission of power in S515.  This means that S512 is carried out while “the primary coil is configured for transmission of the power signal in a steady state of the initial setting”.  
Tanabe compares B to the power supply efficiency to “assess” the presence of a foreign object (par 211-212).  The power supply efficiency includes, within it, a measure of the initial transmission power (the denominator in the efficiency equation).  Thus, Tanabe “performs a foreign object assessment based on a comparison of the initial transmission power and the reference value” (B).  Tanabe also “refrains from entering the power transfer phase” (the flowchart avoids S515) if a foreign object is detected within the assessment of S512 (NO in S512 routs to S509-S511 which does not include the power transfer phase of S515).
The claim language indicates that the assessment is only “based on” the comparison.  The use of “based on” implies that other parameters are allowed to be present and the claim does not require the exact comparison.  These additional parameters are interpreted to include Tanabe’s reflected power and the equation for power supply efficiency.  The Applicants’ remarks do not include any analysis of the foreign object detection “assessment” or the use of “based on” in claim 1. 
Further support for this interpretation can be found in that the claim does not explicitly define “compare” as one of the control unit’s configured to limitations.  The control unit, measures, receives, and performs.  That the “configured to [] perform” limitation is “based on a comparison” does not require that the actual comparison is carried out.  The Applicants have also deleted “wherein the control unit compares the initial power with a reference power” from claim 2.
The same analysis applies to claim 5.  The Examiner adds that there is no “comparing” method step.  The claim recites only “performing a foreign object assessment ‘based on’ a comparison”. 
Regarding claim 9, the Applicants argue that the Office Action “disregards the definition of the recited first value and the recited reference value.” (Remarks, page 12).  The Examiner notes that claim 9 recites “wherein the first value represents an amount of power transferred by the primary coil during transmission of the low-voltage power signal” (emphasis added).  The use of “represents” broadens the claim to indicate the presence of other factors (values, variables, etc.).  Tanabe’s power supply efficiency (power received divided by power transmitted) “represents” the amount of power transmitted.  The analysis of how Tanabe anticipates the first reference value has been provided above.  Furthermore, the determination whether a foreign object is present/or not is only “based on” the comparison of these two values (which implies the presence of other factors, as noted above).  Claim 9, like claim 1, does not explicitly recite that the control unit is configured to “compare” the first/reference values (it only makes determinations “based on” a comparison).
If the Applicants intend for the first value to have an explicit definition, they are suggested to use more direct language, such as, “wherein the first value is the amount of power transferred by the primary coil…”.  
The Applicants’ arguments do not acknowledge the breadth of the claim language.  Phrases like “based on” and “representing” are broad and imply the existence of other parameters.  If it is the Applicants’ contention that the disclosed system distinguishes over Tanabe because their values are different or because of a specific comparison being made, then those differences needs to be explicitly recited/defined in the claim.  Only in this way can the public be put on notice regarding the scope over which the Applicants are seeking patent protection. 
The art rejection is maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,848,011. Although the claims at issue are not identical, they are not patentably distinct from each other because pending claim 1 repeats all but one limitation of patented claim 1.  The only limitation missing is “receive, from the wireless power receiving apparatus, a signal strength packet…”.  That pending claim 14 recites one fewer limitation means that patented claim 1 would anticipate the pending claim.  Any differences in wording between the two claims are minor and do not affect the scope of the claims, as indicated in the table below.

Patented claim 1
Pending claim 14
A wireless power transmitting apparatus comprising:
A wireless power transmitting apparatus comprising: 
a primary coil configured to transmit wireless power to a secondary coil in a wireless power receiving apparatus; and
a primary coil configured to transmit wireless power to a secondary coil in a wireless power receiving apparatus; and
a control unit configured to manage transmission of the wireless power via the primary coil, the control unit configured to:
a control unit configured to manage transmission of the wireless power via the primary coil, the control unit configured to:
perform a digital ping that includes transmission of a power signal at an initial operating point for a ping phase, 
(the claim later recites “determine whether to enter into the power transfer phase”, which indicates that the initial operating point is “before” the power transfer phase, even though this wording is not used)

wherein an initial voltage of the power signal at the initial operating point for the ping phase is lower than a power transmission voltage for the transmission of wireless power in a power transfer phase;


perform a digital ping that includes transmission of a power signal at an initial voltage before a power transfer phase;  
(the operating point is a voltage; thus the slight difference is wording is not patentably distinct)




wherein  the power transfer phase includes the transmission of the wireless power at a power transmission voltage that is different from the initial voltage (last 2 lines of claim 14; “different” includes “higher”; thereby anticipating the pending limitation that the initial voltage “lower”).
receive, from the wireless power receiving apparatus, a signal strength packet within a time window following the digital ping phase, the signal strength packet indicating a strength of the power signal measured by the wireless power receiving apparatus
(no similar limitation appears in pending claim 14)
receive identification and configuration information from the wireless power receiving apparatus;
receive identification and configuration information from the wireless power receiving apparatus;
receive a foreign object detection status packet from the wireless power receiving apparatus, the foreign object detection status packet initiating a foreign object detection procedure of the wireless power transmitting apparatus;
receive a foreign object detection status packet from the wireless power receiving apparatus, the foreign object detection status packet initiating a foreign object detection procedure of the wireless power transmitting apparatus;
obtain a reference value from the wireless power receiving apparatus, wherein the reference value is an experimentally measured amount of power expected from the primary coil when no foreign object is present and the primary coil is configured for transmission of the power signal in a steady state of the initial voltage;
receive a reference value from the wireless power receiving apparatus, wherein the reference value is an experimentally measured amount of power expected from the primary coil when no foreign object is present and the primary coil is configured for transmission of the power signal in a steady state of the initial voltage;  (“receive” and “obtain” are not patentably distinct)
determine an initial transmissions power value representing an amount of power associated with the primary coil configured for transmission of the power signal in the steady state of the initial voltage;
measure an initial transmission power value representing an amount of power transferred by the primary coil during transmission of the power signal at the initial voltage; AMENDMENT AND RESPONSE UNDER 37 CFR § 1.111Page 7 Application Number: 17/074,794Dkt: 324390-US-12 (“determine” and “measure” are not patentably distinct)
determine whether a foreign object is detected based on a comparison between the initial transmission power value and the reference value;
determine whether a foreign object is detected based on a comparison between the initial transmission power value and the reference value;
and determine whether to enter into the power transfer phase to transmit wireless power based on a determination of whether the foreign object is detected,
and determine whether to refrain from entering into the power transfer phase to transmit wireless power based on a determination of whether the foreign object is detected.  (the determinations of “whether to enter” or “whether to refrain from entering” are not patentably distinct)




Claim Objections
Claim 11 is objected to because the limitation of “to produce an alternating current (AC) signal” should be “to produce the alternating current (AC) signal” because this limitation was already introduced in claim 1.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 already recites that the control unit refrains from entering the power transfer phase in response to the determination of the foreign object detection assessment.  Thus, claim 1 already inherently includes the limitation of the control unit being configured to carry out the foreign object detection assessment before the power transfer phase.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1, 3-5 and 7-14 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Tanabe (US 2012/0205988).
With respect to claim 1, Tanabe discloses an apparatus for wireless power transfer (fig 2, 5; par 35-47, 161-228) comprising: 
a primary coil (108) connected to an electric driving unit (101-102 with or without 114 and 103), the primary coil configured to transfer wireless power to a wireless power receiving apparatus (see fig 2) based on an AC signal of the electric driving unit during a power transfer phase (wireless power requires an AC power source; Tanabe’s wireless power is inherently “based on” the AC source driving the coil); and 
a control unit (105) configured to:
cause the electric driving unit and the primary coil to transmit a power signal at an initial setting before the power transfer phase (S501; par 162);
measure an initial transmission power transferred from the primary coil at the initial setting (S502; par 163);
receive a reference value (B is received in step S506) from the wireless power receiving apparatus, wherein the reference value is an experimentally measured amount of power expected from the primary coil when no foreign object is present and the primary coil is configured for transmission of the power signal in a steady state of the initial setting (S512 and par 209-212 define B; see explanation below);
perform a foreign object detection assessment (S508 and all following steps) based on a comparison of the initial transmission power and the reference value (S512; par 209-210); and
refrain from entering the power transfer phase when the foreign object detection assessment indicates that a foreign object is detected (NO in S512 “refrains” from entering into power transfer in S515; see par 212).
Tanabe discloses a wireless power transmitter with a primary coil (108), driving unit (oscillator 101 and circuit 102) and a control unit (105).  The Tanabe control unit is configured to carry out the functionality recited in claim 1.  Namely, it enters into an initial setting (fig 5; all steps except S515) before determining that it is safe to enter into a power transfer phase (S515).  During the initial phase, Tanabe’s controller measures the initial outgoing power (S502) and receives a reference value (“B”; S506).  
As noted above, Tanabe’s reference value (B) is a threshold used to distinguish between the presence/absence of a foreign object.  Thus, it qualifies as an “amount of power expected from the primary coil when no foreign object is present”.  B is also stored in the receiver prior to operating the system.  Thus, it qualifies as “an experimentally measured amount of power expected”.  Tanabe has determined that B is the proper value to accurate determine if a foreign object is present.  This is interpreted as being “experimentally measured”, as opposed to randomly guessed.  
Lastly, Tanabe performs a foreign object detection assessment.  Tanabe compares power transfer efficiency (power received divided by power transmitted) to B (S512).  Tanabe’s assessment is “based on a comparison of the initial transmission power” and B because the initial transmission power is the denominator of the efficiency parameter.  
As discussed above, the claim does not recite that the control unit is configured to compare specific values.  Rather, the claim only broadly defines the assessment as “based on a comparison”.  This significantly broadens the claims and does not distinguish over Tanabe’s disclosure. 
With respect to claim 3, Tanabe discloses the control unit is further configured to determine than an initial voltage of an output terminal of the wireless power receiving apparatus connected to an external load is within a range of a reference voltage before performing the foreign object detection assessment (S508).  
Tanabe determines if VSWR is within a range of A.  A is “a reference voltage”.  The claim only names the reference voltage without defining what it is or where it comes from (unlike the “reference value” of claim 1).  
The VSWR is calculated “based on the information indicating the amplitude voltage V1 of the traveling wave and the information indicating the amplitude voltage V2 of the reflected wave” (par 163).  This calculation is interpreted as including “an initial voltage of an output terminal of the wireless power receiving apparatus connected to an external load”.  Support for this can be found in that claims 1 and 3 are directed to the “apparatus for wireless power transfer”.  The receiver (and its load) are not claimed.  There are no limitations directed to any sensors or similar circuitry to know exactly what the receiver’s output voltage is.  Claim 3 does not indicate how the control unit would have any ability to sense/know the exact value of a voltage at the output of a receiver.  Claim 1 indicates that the reference value is received from the receiver (no such limitation appears for the reference voltage).  Within Tanabe’s VSWR is information regarding the receiver output voltage.  For example, the reflected voltage would indicate how much power is absorbed, thereby indicating the voltage potential that the receiver does accept and pass to its output. 
With respect to claim 4, Tanabe discloses the control unit is configured to perform the foreign object detection assessment during a foreign object detection phase before the power transfer phase (S512 comes before S515). 
With respect to claims 5 and 7-8, Tanabe discloses the apparatus necessary to complete the recited method steps, as discussed above in the art rejections of claims 1 and 3-4, respectively. 
With respect to claim 9, Tanabe discloses a wireless power transmitting apparatus (fig 2, 5; par 35-47, 161-228) comprising: 
a primary coil (108) configured to transmit wireless power to a wireless power receiving apparatus through magnetic induction or magnetic resonance; 
an electric driving unit (102 with or without 114 and 103) connected to the primary coil and configured to supply an AC signal required for the primary coil to transmit the wireless power; and Attorney Docket No. 324390-US-12 Page 16 of 18 
a control unit (105) connected to the electric driving unit and configured to manage transmission of the wireless power via the primary coil, the control unit configured to:
cause the primary coil to initially transmit a low-voltage power signal (S501), wherein an initial voltage of the low-voltage power signal is lower than a power transmission voltage for the transmission of wireless power; 
determine (S508 or S512) whether a foreign object is detected based on a comparison of a first value (VSWR or power supply efficiency) and a reference value (A or B), wherein the first value represents an amount of power transferred by the primary coil during transmission of the low-voltage power signal, and wherein the reference value is an experimentally measured amount of power expected from the primary coil when no foreign object is present and the primary coil is configured for transmission of the low-voltage power signal at the initial voltage; 
determine to enter into a power transfer phase based on a determination of that no foreign object is detected (S515 is only entered into when foreign object detection steps are a NO), wherein the power transfer phase includes the transmission of the wireless power at the power transmission voltage; and 
refrain from entering into the power transfer phase when a foreign object is detected (S511).  
As noted above, the “first value” only broadly “represents an amount of power transferred by the primary coil” (emphasis added).  “Represents” indicates that the exact amount of power transferred is not being used, but rather another value that has a mathematical relationship to it.  Both Tanabe’s VSWR and power supply efficiency satisfy this definition. 
With respect to claim 10, Tanabe discloses the control unit is further configured to obtain the reference value (B) from the wireless power receiving apparatus (par 210).
With respect to claim 11, Tanabe discloses an electric driving unit (101-102 with or without 114 and 103) connected to the primary coil and controlled by the control unit, the electric driving unit configured to produce the AC signal required for the primary coil to transmit the wireless power.  
With respect to claim 12, Tanabe discloses the control unit is further configured to: perform a digital ping via the primary coil during a ping phase (S501; par 162), and receive identification and configuration information from the wireless power receiving apparatus after the ping phase and before the power transfer phase (S506 occurs before S515), wherein the identification and configuration information includes the reference value (B is provided within S506; par 210).  This claim is similar to limitations presented in parent application claim 1.  Tanabe was cited as anticipating the digital ping.  No comments have been provided to indicate why the art rejection of parent claim 1 should not also apply to pending claim 12.
With respect to claim 13, Tanabe discloses the control unit is further configured to receive a foreign object detection status packet (S506) from the wireless power receiving apparatus, the foreign object detection status packet associated with initiating the foreign object detection assessment by the wireless power transmitting apparatus before the power transfer phase (because B is provided within S506).  
With respect to claim 14, Tanabe discloses a wireless power transmitting apparatus (fig 2, 5; par 35-47, 161-228) comprising: 
a primary coil (108) configured to transmit wireless power to a secondary coil in a wireless power receiving apparatus; and 
a control unit (105) configured to manage transmission of the wireless power via the primary coil, the control unit configured to: 
perform a digital ping (S501; see art rejection of claim 13) that includes transmission of a power signal at an initial voltage before a power transfer phase; 
measure an initial transmission power value (S502; see art rejection of claim 1) representing an amount of power transferred by the primary coil during transmission of the power signal at the initial voltage; AMENDMENT AND RESPONSE UNDER 37 CFR § 1.111Page 7 Application Number: 17/074,794Dkt: 324390-US-12 Filing Date: Oct 20, 2020 
receive identification and configuration information from the wireless power receiving apparatus (S504; par 165); 
receive a foreign object detection status packet (S506; par 179) from the wireless power receiving apparatus, the foreign object detection status packet initiating a foreign object detection procedure of the wireless power transmitting apparatus (S506 initiates the steps that follow it); 
receive a reference value (B) from the wireless power receiving apparatus, wherein the reference value is an experimentally measured amount of power expected from the primary coil when no foreign object is present and the primary coil is configured for transmission of the power signal in a steady state of the initial voltage (see the analysis in the art rejection of claim 1); 
determine whether a foreign object is detected based on a comparison between the initial transmission power value and the reference value (par 211-212; see art rejection analysis of claim 1); and 
determine whether to refrain from entering into the power transfer phase to transmit wireless power based on a determination of whether the foreign object is detected (see art rejection of claim 1), 
wherein the power transfer phase includes the transmission of the wireless power at a power transmission voltage that is different from the initial voltage (S515 is a different power level than the “first power” at S501; further S515 varies during the course of operation, so it would be different than the first power at least once during power transfer).
Claim 14 repeats most of the limitations as in parent claim 1, as it omits only the configuration to receive a signal strength packet that indicates a strength of the power signal measured by the receiver.  Even though parent claim 1 was indicated as allowable (and the reception of the signal strength packet was not identified as the reason for allowance), this art rejection is presented upon further review of Tanabe and analysis of the broad language regarding the foreign object detection.  Namely, the determination is “based on a comparison” while the comparison itself is not being claimed.  Therefore, Tanabe’s comparison of the reference value (B) to the power supply efficiency (which uses the initial transmission power, but is numerically different), anticipates the limitations of claim 14.
Allowable Subject Matter
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest the apparatus of claim 1 (or the method of claim 6), wherein the control unit is configured to: determine that the foreign object has been detected if the initial transmission power is larger than the reference value; and determine that the foreign object has not been detected if the initial power is less than or equal to the reference value. 
Tanabe determines the foreign object “if” the efficiency is less than B (object present) or greater than or equal to B (no object).  Within Tanabe’s power supply efficiency is the “initial transmission power”.  But Tanabe does not explicitly use only this value in its comparison.
Claim 2 is allowable (where claim 1 is not) because it explicitly recites the two determinations that occur on either side of the reference value.  Even though claim 2 uses an “if” statement (and has deleted “compares”), it still explicitly recites mutually exclusive determinations that are made depending on the relationship between the initial transmission power and the reference value.  The same analysis applies to claim 6.
Conclusion
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836